Citation Nr: 1549969	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  13-30 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment (or debt) of VA pension benefits in the amount of $16,030.00, including the question of whether waiver is precluded by fraud, misrepresentation, or bad faith.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1969 to September 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for a waiver of recovery of an overpayment of pension benefits in the amount of $16,030.00.  The RO in Detroit, Michigan, has jurisdiction of the appeal.  The Board has reviewed the electronic files on both the "Virtual VA" system and Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

In October 2015, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1. The creation of an overpayment, in the amount of $16,030.00, was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

2. The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA. 

3. Repayment of the overpayment debt would result in undue hardship to the Veteran.

4. Recovery of the overpayment would defeat the purpose of the VA pension benefits program.

5. A waiver of the overpayment would not result in unjust enrichment by the Veteran.

6. The Veteran's reliance on VA pension benefits does not result in relinquishment of a valuable right or incurrence of a legal obligation


CONCLUSIONS OF LAW

1. The creation of the overpayment in the amount of $16,030.00 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. 
§ 5302(c) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(b) (2015).

2. The criteria for waiver of recovery of the overpayment of VA pension benefits in the amount of $16,030.00 are met.  38 U.S.C.A. § 5302 (West 2014); 
38 C.F.R. §§ 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code; therefore, the VCAA is not for application in this matter.

The Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2015).  In June 2013, the Veteran requested a waiver of repayment of VA pension benefits on the basis that he did not intend to defraud the US Government because he was unaware that he was required to report Social Security Administration (SSA) disability income to VA.  In August 2013, the RO informed the Veteran that a waiver of the debt was denied.  A September 2013 statement of the case explained to the Veteran the bases for denial of the request for waiver of recovery of overpayment, and afforded the Veteran the opportunity to present information and evidence in support of the appeal.  Finally, the Veteran presented testimony pertaining to this appeal at an October 2015 Board videoconference hearing.

Validity of Debt and Waiver of Recovery of an Overpayment 
Legal Authority and Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2015).  

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: (1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, (2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a) (2015).  A finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965(b)(2).

The Veteran requested waiver of overpayment of VA pension benefits in the amount of $16,030.00 based on his understanding that SSA income was not required to be reported to VA because he thought he was in receipt of VA disability income and not pension income.  The Veteran stated that he voluntarily reported the income in February 2013 before VA discovered his SSA income and that he had no intent to defraud the United States government.  The Veteran indicated that recovery of the pension overpayment would cause undue financial hardship to him.  See August 2013 VA Form 21-0958; October 2015 Board hearing transcript.

Initially, the evidence does not reflect, and the Veteran has not alleged, that the debt at issue was invalid.  Therefore, the validity of the debt will not be addressed in this decision.  
  
The Board next finds that the creation of the overpayment in the amount of $16,030.00 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  The Veteran advanced that he did not know that he was required to report SSA income because he thought he was in receipt of VA disability income and not pension income.  Moreover, the Veteran indicated that an authorized representative helped him to fill out the forms at the time of filing the claim for VA disability and pension benefits.  See e.g., October 2015 Board hearing transcript.  The Board finds the Veteran's assertions to be plausible.  The Veteran was relying on what he thought was professional advice with respect to the duty to report SSA income.  The Veteran also had a flawed belief that he was in receipt of VA "disability" payments and not "pension" income, thereby affecting his understanding of whether SSA income is reportable.  Given the Veteran's education and testimony, which reflect only a generalized understanding of the VA pension program, the Board finds the Veteran's assertions to be plausible.  

For these reasons, the Board finds that the creation of the overpayment in the amount of $16,030.00 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that the Veteran is at fault in the creation of the overpayment, and that there is no fault of VA that could be balanced against the Veteran's fault.  The record reflects that VA notified the Veteran of his responsibility to immediately report to VA when he began to receive SSA income.  See, e.g., November 2007, November 2008, and December 2009 VA notice letters.  Therefore, the Veteran should have been aware that receipt of SSA income triggered a responsibility to notify VA of such change.  The Board finds that the failure to provide such notification lies solely with the Veteran and that VA is not at fault.

The Board finds that repayment of the debt would result in undue hardship by depriving the Veteran of the basic necessities of life.  The regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  The record reflects that the Veteran has monthly income of approximately $854.00, and monthly expenses of approximately $983.00 per month.  See June 2013 VA Form 5655; March 2014 VA Form 646 and attached statement; October 2015 Board hearing transcript.  The June 

2013 VA Form 5655 also reflects that the Veteran had $1.00 in the bank and owned a 2001 Ford Taurus with a market value of approximately $500.00.  Based on the 
foregoing, repayment of the VA pension overpayment amount of $16,030.00 would deprive the Veteran of the basic necessities of life because the Veteran has a negative monthly net income.  Moreover, the record reflects that the Veteran's house is being foreclosed on and the Veteran has reported that water has been shut off at his house because of his inability to pay water bills.  See October 2015 Board hearing transcript.  This demonstrates that the Veteran does not have the financial means to pay the debt amount owed to VA while providing for basic necessities.  For these reasons, the Board finds that repayment of the overpayment debt would result in undue hardship to the Veteran.

The Board next finds that recovery of the overpayment would defeat the purpose for which the VA pension benefit was intended, and that waiver of the overpayment debt would not result in unjust enrichment by the Veteran.  VA's pension program provides monthly benefit payments to certain wartime veterans with financial need, after consideration of the respective veteran's financial position.  In this case, recovery of the overpayment would defeat the purpose of the VA pension program of helping this Veteran, who is in financial need, to be able to pay living expenses.  Moreover, given the Veteran's education and testimony, as well as plausible reliance on what he thought was professional advice, the Veteran had no intention to receive a benefit that was not due to him; therefore, waiver of the overpayment debt would not result in unjust enrichment by the Veteran.

Finally, the record does not reflect that reliance on VA pension benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  Based on the foregoing, because repayment of the overpayment debt would result in undue 

hardship to the Veteran, the waiver of recovery of the VA indebtedness in the amount of $16,030,00 is warranted on the basis of equity and good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  


ORDER

Waiver of the recovery of overpayment of VA pension benefits in the amount of $16,030.00 is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


